                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


LUANNE MARIE KALSCHEUER,

                   Plaintiff,

      v.                                           Case No. 18-cv-1462-pp

JUDGE RICHARD NIESS, GINGER MURRAY,
MICHAEL KALSCHEUER, AMY JOB and
JEREMEY JOB,

                   Defendants.


  ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
   WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2), GRANTING
PLAINTIFF’S REQUEST TO CLOSE CASE (DKT. NO. 9), DISMISSING CASE
  WITHOUT PREJUDICE, AND GRANTING PLAINTIFF’S REQUEST FOR
             RETURN OF FILING FEE (DKT. NOS. 9, 10)


      The plaintiff, representing herself, filed a complaint, and the clerk of

court assigned the case to Magistrate Judge David Jones. Dkt. No. 1. Judge

Jones screened the complaint and recommended that this court dismiss the

case. He also recommended that the court dismiss as moot the plaintiff’s

motion to proceed without prepaying the filing fee. Dkt. No. 6. Judge Jones

explained to the plaintiff that she cannot sue a state court judge for his judicial

conduct, and that she should have filed the case in the Western District, where

all the defendants reside and where all the events occurred. Id. at 5. He further

explained that the allegations, which focus on the plaintiff’s visitation rights as

a grandparent, are state-law claims, not federal. Id. The plaintiff had fourteen

days after service of the recommendation to file an objection. She filed that

                                         1
objection on October 16, 2018. Dkt. No. 7. The court received the $400 filing

fee from the plaintiff the same day. On December 19, 2018, the court received

the plaintiff’s request to voluntarily dismiss her case; she also asked the court

to return the $400 filing fee. Dkt. No. 9.

      In her objection to Judge Jones’s recommendation, the plaintiff explained

that she disagreed with his conclusion that she has failed to state a claim, and

asked the court not to dismiss the case; she urged the court to accept the $400

filing fee. Dkt. No. 7. She believes she has proven her case, and that Judge

Jones’s recommendation must be reversed. Id. In the letter the court received

on December 19, 2018, however, she indicates that she has called many times

to find out why nothing has happened in her case. Dkt. No. 9. She states that

she was told the issues about which she was complaining would be resolved in

a couple of months, but that delay in granting the relief she requested does not

work for her. She indicates that she has had a horrible experience with the

court and asks the court to close her case immediately. She also demands that

the court refund the $400 filing fee. Id.

      The court regrets that the plaintiff has had a bad experience.

Unfortunately, the court is not able to act on every case as quickly as it would

like, and understands that the delay has frustrated the plaintiff. She certainly

has a right to dismiss her case, given that the defendants have not yet filed

answers. Fed. R. Civ. P. 41(a). What has complicated the court’s response is

the plaintiff’s demand that it return the $400 filing fee. Judge Jones found that




                                            2
the plaintiff could not afford to pay the filing fee. Despite that, the plaintiff paid

the $400 filing fee.

      The filing fee is considered a cost of litigation. See 28 U.S.C. §1920.

Payment of the fee “does not guarantee a particular outcome, nor does it

guarantee that the case will proceed in a particular manner.” Medley v. Silver

Script Ins. Co., 2018 WL 4205395, *1 (E.D. Wis. Aug. 31, 2018). A person pays

a filing fee as a cost of filing the case. Another judge in this district has pointed

out that “a court need never return a filing fee to a plaintiff, and if it does so,

the act is one of pure generosity.” Id.

      Here, Judge Jones found, before the plaintiff paid the fee and before any

defendant appeared in the case, that the plaintiff could not afford to pay the

filing fee. This court reviewed her affidavit, and agrees with Judge Jones that

she qualified to proceed without paying the filing fee. The plaintiff did not have

to pay the filing fee. Under these unique circumstances, where it appears that

the plaintiff made a mistake by paying the fee after Judge Jones determined

that she did not have to pay it, the court will return the fee.

      The court GRANTS the plaintiff’s motion to proceed without prepaying

the filing fee. Dkt. No. 2.

      The court GRANTS the plaintiff’s request to close her case, dkt. no. 9,

and DISMISSES the case without prejudice.

      The court GRANTS the plaintiff’s request for return of the filing fee,




                                          3
which she paid in error, and orders the clerk of courts to return the fee to the

plaintiff at the address provided in dkt. no. 10. Dkt. Nos. 9, 10.

      Dated in Milwaukee, Wisconsin this 15th day of January, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        4
